UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1801


RICHARD DARRELL TRIGG,

                    Plaintiff - Appellant,

             v.

MARY KATHERINE JONES; ERNEST HAROLD JONES; JERI MORRILL;
JOANNE HARDY; WILLIAM (BILL) HORACE HORTON; JANET HORTON;
CLAIRE HORTON; DAVID HORTON; CONNIE HORTON; DANIEL
HORTON; CHAD JONES; LEISA WINTZ,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:17-cv-00013-JPJ-PMS)


Submitted: October 24, 2017                                   Decided: October 30, 2017


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Darrell Trigg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Darrell Trigg appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his complaint on initial review

under 28 U.S.C. § 1915(e)(2)(B) (2012). The district court held that Trigg did not have

standing to raise the claims he asserted, and that his claims were barred by the Rooker–

Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker

v. Fid. Tr. Co., 263 U.S. 413 (1923). We affirm the dismissal without prejudice of

Trigg’s complaint, though not on the grounds articulated by the magistrate judge and

adopted by the district court.

       We review de novo a district court’s dismissal for lack of standing, Bishop v.

Bartlett, 575 F.3d 419, 423 (4th Cir. 2009), and a district court’s dismissal pursuant to the

Rooker–Feldman doctrine, Burrell v. Virginia, 395 F.3d 508, 511 (4th Cir. 2005).

Because Trigg sought relief based, at least in part, on allegations that Defendants’ actions

caused him personally to suffer financial harm, we conclude that dismissal of this action

for lack of standing was unwarranted.         See Bishop, 575 F.3d at 423 (discussing

constitutional and prudential components of standing). Further, while Trigg’s complaint

contains multiple references to a Tennessee divorce judgment, we do not read his

complaint as inviting the district court to review or disturb that judgment. Consequently,

the Rooker–Feldman doctrine does not apply. See Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005).

       However, we affirm the district court’s dismissal on the alternate ground that

Trigg’s complaint failed to state a claim on which relief may be granted. See 28 U.S.C.

                                             2
§ 1915(e)(2)(B)(ii); Willner v. Dimon, 849 F.3d 93, 103 (4th Cir. 2017) (this court may

affirm district court’s judgment on any ground appearing in the record). Trigg’s claims

for relief were based on a now-repealed Tennessee statute that criminalized the

exploitation of vulnerable adults. See Tenn. Code Ann. § 39-14-111 (2015) (repealed

2017). Although this statute created a private right of action, Trigg did not plausibly

allege that he was among the individuals entitled to bring such an action, see id. § 39-14-

111(h), nor does it appear that any of Defendants’ alleged activities occurred during the

period the statute was in effect. To the extent Trigg attempted to raise any other cause of

action, his allegations were too vague and conclusory to state a plausible claim for relief.

See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). As a result, this action was subject to

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii).

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3